Title: To Thomas Jefferson from Thomas Pinckney, 29 August 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 29th. August 1792

Events of the most interesting nature have taken place in Europe since my arrival, of which the papers herewith sent will present you with the detail. To this I can add no information on political subjects, as the whole corps diplomatique and all the heads of departments are in the Country; some of the latter indeed meet in town occasionally and leave it as soon as the business which brought them is transacted. All that I can collect from those with whom I occasionally converse is that the wishes of the people in power are very adverse to the new order of things in France; whether these wishes will, if occasion should require, be converted into active operation comes within the line of conjecture. Lord Grenville who is at the head of the foreign department married a short time before my arrival and has been constantly since that time (except one day) in the Country: this has prevented me from  bringing forward some matters of business on which I am desirous of conferring with him, particularly on the subject of impressment, for altho’ I am not apprized of any instances having lately occurred here, yet the present state of Europe seems sufficiently unsettled to justify the apprehension that marine armaments may take place; and in all events it would be most advantageous to discuss such a subject while no immediate interest gives an unfavorable biass to either party. I am told at the office that any matter of business I may have to transact with my lord Grenville will be immediately communicated to him by their messenger—but I fear that if I were to occasion his leaving home under his present circumstances he might not bring with him that temper of mind in which I hope to meet him at a future day.
I have examined Mr. Wilsons papers and he appears to me to have a fair claim to compensation from this government for the loss of his Ship: I found him in such miserable circumstances that on application from a mercantile house in the City who wished to know with what prospect of reimbursement they might make him some small advances to relieve the distress of his family, I told them I thought him so fully intitled to receive a considerable sum of money that if he should finally fail of obtaining justice here, I would endeavor to support an application at home to have payment made to them to the amount of £100 or so much of that sum as they might lend him.
I have not yet been able to obtain an answer on the propriety of procuring officers from hence for our Mint but am promised it in a short time.
I have lately heard from Mr. Morris and Mr. Short. They are well, and the latter I find still in Holland, not having received the dispatches he expected to meet there and which I fear must have fallen into improper hands. I find a difficulty in getting a letter properly conveyed to Mr. Barclay which will oblige me to incur greater expence than I was hopeful would be necessary. I have experienced already such essential inconvenience from the want of a confidential person with me that I must send to desire Mr. William Alleyne Deas to come to me in the character of Secretary by the next Vessel that sails from Carolina.
Our Bankers at Amsterdam have given me notice that they will answer my drafts to the amount of the Bill inclosed in your favor of the third of July, which I forwarded to them as soon as received. With sentiments of sincere respect & perfect esteem I remain Dear Sir Your most obedt & most humble Servt

Thomas Pinckney

